Exhibit 10.33(i)

AMENDMENT NUMBER ELEVEN
to the
Warehouse Loan and Security Agreement
Dated as of February 10, 2000
as Amended and Restated to and including March 21, 2002
among
AAMES CAPITAL CORPORATION
AAMES FUNDING CORPORATION
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

        This AMENDMENT NUMBER ELEVEN is made this 24th day of March, 2004, among
AAMES CAPITAL CORPORATION, AAMES FUNDING CORPORATION and AAMES INVESTMENT
CORPORATION, each having an address at 350 South Grand Avenue, Los Angeles,
California 90071 (each, a “Borrower” and collectively, “the Borrowers”) and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., having an address at 600 Steamboat
Road, Greenwich, Connecticut 06830 (the “Lender”), to the Warehouse Loan and
Security Agreement, dated as of February 10, 2000 as amended and restated to and
including March 21, 2002, by and between the Borrowers and the Lender, as
amended (the “Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

RECITALS

        WHEREAS, the Borrowers have requested that the Lender agree to amend the
Agreement to remove Aames Funding Corporation as a borrower under the Agreement
and to add Aames Investment Corporation as a borrower under the Agreement as set
forth herein;

        WHEREAS, as of the date of this Amendment, the Borrowers (including
Aames Investment Corporation) represent to the Lender that they are in
compliance with all of the representations and warranties and all of the
affirmative and negative covenants set forth in the Agreement and are not in
default under the Agreement; and

        WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement
as set forth herein.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and for the mutual covenants
herein contained, the parties hereto hereby agree as follows:

        SECTION 1. Effective as of March 24, 2004, Section 1 of the Agreement is
hereby amended by adding the following new defined term immediately following
the defined term Aames Capital:

        “Aames Investment” shall mean Aames Investment Corporation and any
permitted successors and assigns.

1


--------------------------------------------------------------------------------

        SECTION 2. Effective as of March 24, 2004, Section 1 of the Agreement is
hereby amended by deleting the definitions of Tranche A Collections, Tranche B
Advances and Tranche B Collections and replacing them with the following:

 

     “Tranche A Collections” shall mean all cash collections and other cash
proceeds of any Mortgage Loans other than Mortgage Loans pledged to the Lender
by Aames Investment.


 

     “Tranche B Advances” shall mean Advances made by the Lender to Aames
Investment pursuant to Section 2.01(a)(ii).


 

     “Tranche B Collections” shall mean all cash collections and other cash
proceeds of any Collateral pledged to the Lender by Aames Investment.


        SECTION 3. Effective as of March 24, 2004, Section 2.01(a)(ii) of the
Agreement is hereby amended to read in its entirety as follows:

 

     (ii)      to Aames Investment, with respect to Tranche B Advances, on any
Business Day from and including the Effective Date to but excluding the
Termination Date in an aggregate principal amount at any one time outstanding up
to but not exceeding $1,000,000 (and further subject to the limitations in the
definition of Collateral Value); provided that the Tranche B Advances shall at
all times be secured by both (a) Mortgage Loans with a Market Value equal to the
aggregate outstanding principal balance of such Tranche B Advances and (b) Cash
Equivalents with a face amount equal to the aggregate outstanding principal
balance of such Tranche B Advances. Subject to the terms and conditions of this
Warehouse Agreement, during such period Aames Investment may borrow, repay and
reborrow Tranche B Advances hereunder; provided that, Aames Investment shall not
request more than one Tranche B Advance in any one week period;


        SECTION 4. Effective as of March 24, 2004, Section 2.03(b) of the
Agreement is hereby amended to read in its entirety as follows:

 

     (b)      Borrowing Procedure for Requesting a Tranche B Advance. Aames
Investment may request a Tranche B Advance on any Business Day during the period
from and including the Effective Date to the Termination Date, by delivering to
the Lender, with a copy to the Custodian, a Mortgage Loan Data Transmission and
a Notice of Borrowing and Pledge appropriately completed, which must be received
no later than 2:00 p.m. (eastern time) two Business Days prior to the requested
Funding Date. Such Notice of Borrowing and Pledge shall include a Mortgage Loan
List in respect of the Eligible Mortgage Loans, and a list of Cash Equivalents
that Aames Investment proposes to pledge to the Lender and to be included in the
Borrowing Base in connection with such borrowing.


        SECTION 5. Effective as of March 24, 2004, the last paragraph of Section
5.02 of the Agreement is hereby amended to read in its entirety as follows:

2


--------------------------------------------------------------------------------

 

     Notwithstanding any other terms and conditions of this Warehouse Agreement,
Aames Investment shall not be required to satisfy any conditions precedent other
than those provided in Section 5.01(a), 5.01(b)(i) and 5.01(b)(ii) until such
date as Aames Investment shall request an Advance hereunder, at which time it
shall be a condition precedent to the Lender making such Advance that Aames
Investment shall have satisfied all conditions provided herein.


        SECTION 6. Effective as of March 24, 2004, Section 8.02(d) of the
Agreement is hereby amended to read in its entirety as follows:

 

     (d)      Aames Capital shall (or, if there are any outstanding Tranche B
Advances outstanding, Aames Investment shall) fail to comply with the
requirements of any of Sections 7.03, 7.04, 7.05, 7.06, 7.09, 7.10, 7.11, 7.12,
7.13, 7.14, 7.15, 7.16, 7.17, 7.22 or 7.25 hereof or the Guarantor shall fail to
comply with the requirements of Section 3(b) of the Guaranty; or either Borrower
shall otherwise fail to observe or perform any other agreement contained in this
Warehouse Agreement or any other Loan Document and such failure to observe or
perform shall continue unremedied for a period of five (5) Business Days; or


        SECTION 7. Effective as of March 24, 2004, Exhibit A to the Agreement is
hereby amended to read in its entirety as set forth on Attachment A to this
Amendment Number Eleven.

        SECTION 8. Effectiveness of Amendment. This Amendment Number Eleven
shall be effective upon the Lender’s receipt of a new fully executed Note in the
form attached hereto on Attachment A.

        SECTION 9. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Agreement.

        SECTION 10. Limited Effect. Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

        SECTION 11. Representations. The Borrowers hereby represent to the
Lender that as of the date hereof, the Borrowers are in full compliance with all
of the terms and conditions of the Agreement and no Default or Event of Default
has occurred and is continuing under the Agreement.

        SECTION 12. Governing Law. This Amendment Number Eleven shall be
construed in accordance with the laws of the State of New York and the
obligations, rights, and remedies of the parties hereunder shall be determined
in accordance with such laws without regard to conflict of laws doctrine applied
in such state (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

3


--------------------------------------------------------------------------------

        SECTION 13. Counterparts. This Amendment Number Eleven may be executed
by each of the parties hereto on any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrowers and the Lender have caused this
Amendment Number Eleven to be executed and delivered by their duly authorized
officers as of the day and year first above written.

    AAMES CAPITAL CORPORATION     (Borrower)                



By _____________________________________________

          Name: Jon D. Van Deuren
Title: Senior Vice President, Finance           AAMES FUNDING CORPORATION    
(Borrower)                



By _____________________________________________

         
Name: Jon D. Van Deuren
Title: Senior Vice President, Finance           AAMES INVESTMENT CORPORATION    
(Borrower)                



By _____________________________________________

         
Name: Jon D. Van Deuren
Title: Senior Vice President, Finance                





GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

    (LENDER)                





By _____________________________________________

          Name:
Title:

5


--------------------------------------------------------------------------------


ATTACHMENT A

EXHIBIT A


PROMISSORY NOTE

$300,000,000

___________, 2004 New York, New York

        FOR VALUE RECEIVED, AAMES CAPITAL CORPORATION, a California corporation
and AAMES INVESTMENT CORPORATION, a California corporation (each a “Borrower”,
collectively, the “Borrowers”), hereby promise to pay to the order of GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC. (the “Lender”), at the principal office of the
Lender at 600 Steamboat Road, Greenwich, Connecticut 06830, in lawful money of
the United States, and in immediately available funds, the principal sum of
THREE HUNDRED MILLION DOLLARS ($300,000,000) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Advances made by the Lender
to the Borrowers under the Warehouse Agreement), on the dates and in the
principal amounts provided in the Warehouse Agreement, and to pay interest on
the unpaid principal amount of each such Advance, at such office, in like money
and funds, for the period commencing on the date of such Advance until such
Advance shall be paid in full, at the rates per annum and on the dates provided
in the Warehouse Agreement.

        The date, amount and interest rate of each Advance made by the Lender to
the Borrowers, and each payment made on account of the principal thereof, shall
be recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrowers to make a
payment when due of any amount owing under the Warehouse Agreement or hereunder
in respect of the Advances made by the Lender.

        This Note is the Note referred to in the Warehouse Loan and Security
Agreement, dated as of February 10, 2000, as amended and restated to and
including March 21, 2002 (as amended, supplemented or otherwise modified and in
effect from time to time, the “Warehouse Agreement”) between the Borrowers, and
the Lender, and evidences Advances made by the Lender thereunder. Terms used but
not defined in this Note have the respective meanings assigned to them in the
Warehouse Agreement.

        The Borrowers agree to pay all the Lender’s costs of collection and
enforcement (including reasonable attorneys’ fees and disbursements of Lender’s
counsel) in respect of this Note when incurred, including, without limitation,
reasonable attorneys’ fees through appellate proceedings.

6


--------------------------------------------------------------------------------

        Notwithstanding the pledge of the Collateral, the Borrowers hereby
acknowledge, admit and agree that the Borrowers’ obligations under this Note are
recourse obligations of the Borrowers to which the Borrowers pledge their full
faith and credit.

        The Borrowers, and any indorsers or guarantors hereof, (a) severally
waive diligence, presentment, protest and demand and also notice of protest,
demand, dishonor and nonpayments of this Note, (b) expressly agree that this
Note, or any payment hereunder, may be extended from time to time, and consent
to the acceptance of further Collateral, the release of any Collateral for this
Note, the release of any party primarily or secondarily liable hereon, and (c)
expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrowers or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrowers, even if the Borrowers are not a party to such
agreement; provided, however, that the Lender and the Borrowers, by written
agreement between them, may affect the liability of the Borrowers.

        Any reference herein to the Lender shall be deemed to include and apply
to every subsequent holder of this Note. Reference is made to the Warehouse
Agreement for provisions concerning optional and mandatory prepayments,
Collateral, acceleration and other material terms affecting this Note.

        Any enforcement action relating to this Note may be brought by motion
for summary judgment in lieu of a complaint pursuant to Section 3213 of the New
York Civil Practice Law and Rules. The Borrowers hereby submit to New York
jurisdiction with respect to any action brought with respect to this Note and
waives any right with respect to the doctrine of forum non conveniens with
respect to such transactions.

        Each Borrower hereby acknowledges and agrees that such Borrower shall be
jointly and severally liable for all obligations and indemnities of the
Borrowers hereunder.

 

 

 

 

 

 

7


--------------------------------------------------------------------------------

        This Note shall be governed by and construed under the laws of the State
of New York (without reference to choice of law doctrine but with reference to
Section 5-1401 of the New York General Obligations Law, which by its terms
applies to this Note) whose laws the Borrowers expressly elect to apply to this
Note. The Borrowers agree that any action or proceeding brought to enforce or
arising out of this Note may be commenced in the Supreme Court of the State of
New York, Borough of Manhattan, or in the District Court of the United States
for the Southern District of New York.

    AAMES CAPITAL CORPORATION           By:
Name:
Title:           AAMES INVESTMENT CORPORATION           By:
Name:
Title:                  

 

 

 

 

 

 

8


--------------------------------------------------------------------------------


SCHEDULE OF LOANS

        This Note evidences Advances made under the within-described Warehouse
Agreement to the Borrowers, on the dates, in the principal amounts and bearing
interest at the rates set forth below, and subject to the payments and
prepayments of principal set forth below:

Date Made
Principal Amount of Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation Made by

 

 

 

 

 

 

 

 

 

 

 

 

9


--------------------------------------------------------------------------------